Case: 15-50294       Document: 00513253728         Page: 1     Date Filed: 10/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                     No. 15-50294                                    FILED
                                   Summary Calendar                           October 30, 2015
                                                                                Lyle W. Cayce
                                                                                     Clerk
CAMERON SCOTT GRIFFIN,

                                                  Petitioner - Appellant

v.

UNITED STATES OF AMERICA,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:15-CV-1


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Cameron Scott Griffin, federal prisoner # 13128-023, was convicted in
2008 in district court in Idaho of conspiracy to possess methamphetamine, with
intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and four
counts of distribution of methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1). His 28 U.S.C. § 2255 motion was denied in 2013.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-50294       Document: 00513253728     Page: 2   Date Filed: 10/30/2015


                                    No. 15-50294

         While detained in the Western District of Texas in 2015, Griffin filed a
28 U.S.C. § 2241 petition containing numerous claims, which he conceded were
intended to collaterally challenge his underlying convictions. Proceeding pro
se, Griffin challenges the denial and dismissal of that petition, as well as denial
of his motion to reconsider, filed pursuant to Federal Rule of Civil Procedure
59(e).
         The denial of a § 2241 petition is reviewed de novo. E.g., Kinder v. Purdy,
222 F.3d 209, 212 (5th Cir. 2000). Griffin contends our decision in Reyes-
Requena v. United States, 243 F.3d 893 (5th Cir. 2001), was both wrongly
decided and is inapplicable here. In Reyes-Requena, our court held that, in
order to pursue a § 2241 petition under the savings clause of 28 U.S.C.
§ 2255(e), the petitioner must state a claim: based on a retroactively applicable
Supreme Court decision establishing the petitioner may have been convicted
of a nonexistent offense; and was foreclosed by circuit law when the claim
should have been raised in the petitioner’s trial, appeal, or first § 2255 motion.
Id. at 904.
         Despite Griffin’s assertion to the contrary, Reyes-Requena does not state
prisoners may only use § 2255’s savings clause to pursue actual-innocence
claims. Griffin does not contend any of his claims may proceed under that
savings clause, and has not shown Reyes-Requena was misapplied. Absent a
change in law, an en-banc decision by this court, or an intervening Supreme
Court decision overruling Reyes-Requena, we are bound by a prior panel’s
decision. E.g., United States v. Treft, 447 F.3d 421, 425 (5th Cir. 2006).
         In his Rule 59(e) motion, Griffin agreed with the court’s factual findings
regarding his claims, and asserted only that it erred in applying Reyes-Requena
to dismiss his § 2241 petition. The motion sought review of a purely legal issue;
accordingly, our review is de novo. E.g., Potts v. Chesapeake Exploration,



                                          2
    Case: 15-50294    Document: 00513253728      Page: 3   Date Filed: 10/30/2015


                                 No. 15-50294

L.L.C., 760 F.3d 470, 473 (5th Cir. 2014). For the reasons stated above, the
court did not err in denying Griffin’s motion.
      AFFIRMED.




                                       3